In his motion for rehearing appellant renews each complaint considered originally and especially calls attention to the fact that bill of exception No. 12, was apparently overlooked. Said bill is only reserved to the court's ruling on a phase of the motion for new trial embraced fully in bill of exception No. 1, which was discussed in the second paragraph of the original opinion. However, we have again examined the question and feel assured that neither of the bills present error, when viewed in the light of the court's explanation. *Page 113 
The other questions presented also appear to have been properly decided.
The motion for rehearing is overruled.
Overruled.